DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on 11/08/2021 Applicant amended claims 34, 35, and 40-43, canceled claims 36-39 and 44-49 and added the new claims 52-57. Claims 32-35, 40-43, and 50-57 are pending; claims 32-33 and 50-51 remain withdrawn for reasons of record. Claims 34, 35, 40-43, and 52-57 are examined.

Withdrawn claim rejections and objections

Claim Objections
The objection to claim 48 is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 112
The rejection of claims 34-49 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendments to the claims.




Maintained claim rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34, 35, and 40-43 remain and 52-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention for reasons of record. 
Specifically, the claims are drawn to methods of treating a condition associated with elevated levels of TGF-β, comprising administering to a subject a polypeptide which is capable of inhibiting the interaction of TGF-β with the receptor CLPTM1. The polypeptide is in the form of a fusion protein comprising a polypeptide which: (i) is or comprises an amino acid sequence SEQ ID NO: 2 (extracellular domain of CLPTM1), or an amino acid sequence having at least 90% sequence identity to SEQ ID NO: 2; or (ii) 
While Applicant described a series of CLPTM1 peptides that bind to TGF-β there is only one example of one fusion protein used to treat breast cancer growth (in Example 8, the in vivo effect of one CLPTM1 fusion protein on breast cancer growth). The fusion protein comprised N-terminal to C-terminal: amino acids 104-352 of the ECD of human CLPTM1 (SEQ ID NO: 243) linked by 4 repeats of the GGGGS linker (SEQ ID NO: 228) to the N-terminal of the Fc portion of an immunoglobulin (i.e. with the CLPTM1 ECD polypeptide at the N-terminus of the fusion protein and the Fc region at the C-terminus of the fusion protein). Amino acids at positions 201-203 of the CLPTM1 ECD (RRR) were substituted with AVG to remove any potential nuclear localization signal and reduce any potential intracellular retention of the fusion protein product. Further, in Example 9, the method comprised administering the fusion peptide as above in combination with a PD-L1 inhibitor. Animals administered the Fc- CLPTM1 fusion protein showed reduced tumor growth relative to animals administered an Fc isotype control protein (FIGS. 10 A and B). Animals administered the Fc-CLPTM1 fusion protein and an anti-PD1 antibody as a combination therapy showed a greater reduction in tumor growth relative to the isotype control and relative to individual treatment with the Fc -CLPTM1 fusion protein or anti-
Thus the claims are broadly drawn to a genus of methods that use any fusion proteins that comprise at least SEQ ID NO: 5 with any fusion partners. Applicant was in possession of a method of treating a select group of cancers characterized by overexpression of TGF-β with an Fc fusion protein comprising SEQ ID NO: 243 but not the full scope of the claims. 
A skilled artisan would conclude that the specification does not fulfill the written description requirements for the broad breadth of the claims.
 	On pages 9-10 of the remarks Applicant argues that: “One of ordinary skill in the art will understand that the mechanism effective for the treatment in Example 8, based on an elevated level of TGF-β, applies equally to the cancers associated with an elevated level of TGF-β shown in Tables 2 and 4, whereby the specification provides a written description of the method of treatment of cancer selected from the group of cancers as recited in claim 34.” 
The arguments were carefully considered but not found persuasive because, while the Specification provides a series of CLPTM1 peptides that bind to TGF-β there only one fusion protein shown to be used in a method of treatment. Just because some peptides bind TGF-β does not mean that these peptides may be used in a method of treatment.
	If Applicants are in possession of experimental data that show the use of other fusion proteins for in vivo cancer treatment they are strongly encouraged to present them for critical examination. Until then, the Application is fulfilling the written description requirement for the method of treatment using the SEQ ID NO: 243 fusion with Fc immunoglobulin only.
Claims 34, 35, and 40-43 remain and 52-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating a condition associated with elevated levels of TGF-β comprising administering to a subject a fusion protein comprising 104-352 of the ECD of human CLPTM1 (SEQ ID NO: 243) and an Fc of an immunoglobulin, does not reasonably provide enablement for methods of treating a condition associated with elevated levels of TGF-β comprising administering to a subject a polypeptide which is capable of inhibiting the interaction of TGF-β with the receptor CLPTM1 that is a polypeptide which: (i) is or comprises an amino acid sequence SEQ ID NO: 2 (extracellular domain of CLPTM1), or an amino acid sequence having at least 90% sequence identity to SEQ ID NO: 2; or (ii) is or comprises part of SEQ ID NO: 2, said part comprising SEQ ID NO:5; and wherein said polypeptide is linked to a fusion partner which may be albumin, transferrin, an Fc, fibrinogen, a homo amino acid polymer, a proline-alanine-serine polymer, or an elastin-like peptide. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
may be used to treat a variety of conditions linked to overabundance of TGF-β. Thus, the prior art is not aware of this method of treatment. New methods of treatment need to be thoroughly vetted by skilled artisan before they are used in practice.
Applicant described, in Example 8, the in vivo effect of one CLPTM1 fusion protein on breast cancer growth. The fusion protein comprised N-terminal to C-terminal: amino acids 104-352 of the ECD of human CLPTM1 (SEQ ID NO: 243) linked by 4 repeats of the GGGGS linker (SEQ ID NO: 228) to the N-terminal of the Fc portion of an immunoglobulin (i.e. with the CLPTM1 ECD polypeptide at the N-terminus of the fusion protein and the Fc region at the C-terminus of the fusion protein). Amino acids at positions 201-203 of the CLPTM1 ECD (RRR) were substituted with AVG to remove any potential nuclear localization signal and reduce any potential intracellular retention of the fusion protein product. Further, in Example 9, the method comprised administering the fusion peptide as above in combination with a PD-L1 inhibitor. Animals administered the Fc-CLPTM1 fusion protein showed reduced tumor growth relative to animals administered an Fc isotype control protein (FIGS. 10 A and B). Animals administered the Fc -CLPTM1 fusion protein and an anti-PD1 antibody as a combination therapy showed a greater reduction in tumor growth relative to the isotype control and relative to individual treatment with the Fc -CLPTM1 fusion protein or anti-PD1 antibody alone (FIG. 10, A-D). Four out of six animals in the combination treatment group were tumor free at day 39 of the study. 

On page 11-12 of the remarks Applicant argues that: “the effective portion of the fusion protein, i.e., the polypeptide, is specifically defined, i.e., an amino acid sequence as set forth in SEQ ID NO:2 or having at least 90% sequence identity to SEQ ID NO:2, or a part of SEQ ID NO:2 comprising an amino acid sequence as set forth in SEQ ID NO:5, and the polypeptide is correlated to the mechanism for treatment, i.e., binding TGF-β.” Applicant further argues that two binding sites, or contact points, for TGF-β may lie in SEQ ID NO: 5, representing amino acids 108 to 138 of SEQ ID NO: 2, the ECD of human CLPTM1.
The arguments were carefully considered but not found persuasive because, first of all, the issue with the binding sites is more appropriate for a rebuttal of a product rejection. The rejection is based on the scope of enablement of the method of treatment, were just the potential binding does not necessarily mean that the peptide may be used for treatment. There are multiple barriers to overcome once a peptide is present in the organism and the only example offered is the one mentioned supra.
. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/           Primary Examiner, Art Unit 1647